Citation Nr: 1819259	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1971 to August 1975 and November 1983 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Board remanded the case for further development.  In February 2018, the Appeals Management Center increased the Veteran's initial evaluation for anxiety order, not otherwise specified, from 30 percent disabling to 50 percent disabling.  The Board notes that this does not represent a full grant of the benefit sought, and therefore entitlement to a higher initial rating is still on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2013 rating decision, the RO continued the Veteran's 30 percent evaluation for anxiety disorder, and denied service connection for PTSD.  In a February 2013 VA 21-526b, the Veteran requested "reconsideration of [the] VA decision to deny service connection for PTSD," which the Board views as a timely notice of disagreement (NOD) for the issue of service connection.  In April 2013, the Veteran submitted a NOD regarding the increased rating claim.  The RO issued a statement of the case (SOC) in May 2015, only addressing the Veteran's increased rating claim.  To date, the RO has not issued a SOC in response to the NOD submitted by the Veteran regarding service connection for PTSD.

Where a NOD has been filed with regards to an issue, and an SOC has not been provided, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This procedural error must be corrected on remand.  The Board further notes that the claim for an increased evaluation for anxiety disorder is inextricably intertwined with the claim for service connection for PTSD, and adjudication of that claim must be deferred.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records, including from private sources.  Obtain all identified records, including private records with the Veteran's authorization, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  Provide the Veteran an Statement of the Case, containing a full description of his appeal rights and responsibilities, concerning the issue of entitlement to service connection for PTSD.  Allow an appropriate period of time for response.

3.  After the above development, and any additional development deemed necessary, has been completed, readjudicate the issue of an evaluation in excess of 50 percent for anxiety disorder, not otherwise specified.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


